Case 1:19-cv-00663-PLM-PJG ECF No. 1-1 filed 08/20/19 PageID.14 Page 1 of 5




                     EXHIBIT A
                         Case 1:19-cv-00663-PLM-PJG ECF No. 1-1 filed 08/20/19 PageID.15 Page 2 of 5
        1-    - ..---.--.---                    ...
                                                  ~--        --_.           -       -   ---
                                                                                                             ...   _---           ----------



                      cCHS)
                                                                                                                                                                                      ORIGINAL TICKET
        i                                                                                               United States Warehouse Act
                                                                                                                                                                              BIN NUMBER:
~:
       I                 ".;;/                                                                Grain Inspection and Weight Certificate
                                                                                                                            Not Negotiable
                                                                                                                                                                              Scale Ticket:
                                                                                                                                                                              TRUCK
                                                                                                                                                                              Shipment Date:
                                                                                                                                                                                                           SPOT@9.01
                                                                                                                                                                                                           H118144
                                                                                                                                                                                                           INBOUND
                                                                                                                                                                                                           10/12/2016
                                                                                (Inspection not valid for purposes of the United States Grain Standards Act)

            Customer:           102257
                                                                                                                                                       Federal License No: 3-9998
                                GOLDEN GRAIN FARMS
                                                                                                                                                        CHS
                                C/O BILLING
                                                                                                                                                        4634 E WASHINGTON              8T
                                3957 108TH STREET, SE
                                                                                                                                                        HAMILTON MI49419
                                CALEDONIA                           MI 49316
                                                                                                                                                       866/446-0038
                                                                                                                                                                                                                 G: Sci   T:




                                                                                                Commodity:                       SOYBEANS                                                          U.S. Grade:
        Gross Weight:                                                   16,860                   10/12/2016                      5:25 PM                                                           Driver On:             N
        Tare Weight:                                                      8,080                 10/12/2016                       5:46 PM
                                                                                                                                                                                    Vehicle ID: RED TRUCK
        Net Weight:                                                      8,780
                                                                                                                                                                                    Carrier:

                                                      BUSHELS                                   MOISTURE                                            13.50
       Gross:                                                                                   TEST WEIGHT
                                                            146.33                                                                                  56.54
       Shrink:                                                  1.02                            FOREIGN MATERIAL                                       0.12
       Net:                                                 145.31
                                                                                                                                                                              ._---_ .._._--
       NAME 10                  CUSTOMER                                                                    %                EXPECTED APPLICATION                                  Gross Bushels           Net Bushels

-...   102257                   GOLDEN GRAIN FARMS                                                          100.00    %      On Hold
                                                                                                                                                                                            146.33               145.31




     Transportation              Declaration
     Previous Load:             SOYBEANS                                                                                    Type of CJeanout:   DUMP

     I certify that I did not haul restricted use protein products (RUPP) as shown on the list below before loading my truck/trailer with product for Hamilton Feed:

     Meat. Dehydrated Garbage, Animal liver, Dried Meat Solubles, Meat By-products. Meat Meal, Meat & Bone Meal. Fleshings Hydrolysate.
     Meat Meal Tankage, Meat & Bone Meal Tankage, Animal By-product Meal, Hydrolyzed Leather Meal, Extracted Glandular Meal, Cooked Bone marrow,
     Leather Hydrolysate, Animal Digest, Mechanically Separated Bone Marrow, Stock, Meat Protein Isolate, Bone Meal (steamed), Hydrolyzed Hair,
     Bone Meal (cooked). Dehydrated FOOd-waste, Glandular Meal, Unborn Calf Carcasses, Animal Waste or Litter


       Did your trailer contain any of the above products on load prior to delivery to Hamilton Feed? Yes __                                                  NoA-
       If Yes, did you: Cleaned Out truCk __        Did not clean out truck
       If you marked "cleaned out trucK", you must provide a copy of your Clean-Out Certificate.
       If you marked "did not clean out Truck" or can't provide Clean Out Certificate, the load will be rejected.

       I verify that the above-identified truckltrailer meets cleanliness requirements for handling food and feed products:

       Driver (Print):            . ...------:?                                           Driver Signature:                        •             ....•Receiver on behalf of HFB.
                    _,.,.. ..   ...,.:;,   __   ",_   ...   ~                                           -
                   --/i~                   ...
                                            ~_"/                    ,"P"""---   -               ~----                -- -    -                                                                 _            _

             I hereby certlfy~'~          license under the United States Warehouse Act & the regulations for grain warehouses thereunder, to Inspect. grade and weigh
             the kind of grain covered by this certificate; that on the date and at the above place I inspected graded and weighed the following lot or parcel of grain
             stored or to De stored in the CHS Elellator of Hamilton, Michigan, a warehouse licensed under said Act and regulations; and that the grade
            of said grain according to the OffiCial Gram Standards of the United States, and the net weight Ih~Of,                                            mCIUding:J2~ age. If any, were as stated hereon

                                                                                                                                             ~J_        )~~2t.~
                                                                                                                                                              )r;~_.
                                                                                                                                                                 L~l"I    ~pectorlWe'9her
                                                                                                                                                                                                    _
                                                                                                                                                                  (-- -
                         Case 1:19-cv-00663-PLM-PJG ECF No. 1-1 filed 08/20/19 PageID.16 Page 3 of 5
       ___        ._:   __   r,-   ..•   _   ._~.   __ ._ ... _    ...                .



                                                                  CHS                                     Voucher Number: WA8014
                                                                  4634 E Washington       St              Voucher     Date:       10/13/2016
                                                                  Hamilton MI 49419                       Due Date:               10/13/2016
                                                                  866-446-0038
                                                                                                          Customer:               102257
        Customer:            GOLDEN GRAIN FARMS                                                           Settlement:             XA7239-P
                             C/O BILLING                                                                  Scale Ticket:           H11814401
                             3957 108TH STREET, SE                                                        Date Shipped:           10/12/2016
                             CALEDONIA                     MI 49316                                       Vehicle 10:             RED TRUCK

                                                                                                                                     Page:     1 of 1


       YELLOW SOYBEANS
   Contract                        Delivery Sheet                                                 BUSHELS                Price        Extension

   S006263-01                      TA6860-01                                                        145.3057            9.01000          $1,309.20

   TOTALS                                                                                           145.3057                             $1,309.20


                                                                         STATE OF MI ASSESSMENT                                                -$2.81
                                                                         DRYING CHARGE                                                         -$4.39
                                                                         CHECK OFF                                                             -$6.55




   __ ------__.
•...         ..




                                                                                                        Voucher Amount:                 $1,295.45

                                                                                                        DUE UPON RECEIPT

                                                                                                        Due Date:                      10/13/2016
             Case 1:19-cv-00663-PLM-PJG ECF No. 1-1 filed 08/20/19 PageID.17 Page 4 of 5
   -_ _" _
      ...       ....•.   _.'-_. ---._------------------------
                                            CHS                                          Settlement Number:            XA7239-P
                                            4634 E Washington St
                                                                                         FINAL                         PURCHASE
                                            Hamilton MI 49419
                                                                                         Settlement Date:              10/13/2016
                                            866-446-0038
                                                                                         Customer:                     102257

    Customer:            GOLDEN GRAIN FARMS
                         CIO BILLING
                                                                                         YELLOW SOYBEANS
                         3957 108TH STREET, SE
                         CALEDONIA MI 49316

                                                                                                                      Page    1 of 1


  ~C~o~n~t~ra~c~t~
             __ ~D~e~li~v~e~ryL·~S~h~e~e~t                                     ~B~U~5~H~E~L~S~           ~P~r~ic~e~
                                                                                                                __ ~E~x~tension



   S006263-01               TA6860-01                                                145,3057           9,01000               $1,309,20


  TOTALS                                                                             145,3057                                 $1,309.20


                                              STATE OF MI ASSESSMENT                                                              -$2,81
                                              DRYING CHARGE                                                                       -$4.39
                                              CHECKOFF                                                                            -$6.55

                                              SETTLEMENT AMOUNT                                                               $1,295.45

~VOUCHER                    WA8014            GOLDEN GRAIN FARMS                                                              $1,295.45
  We Appreciate Your Businessl
                                                                    Gross          146.3300
                                                                    Disc.            1.0243
                                                                    Net 8U         145.3057


                                                                                Extended Amount                              $1,309.20
                                                                                DollarDeductions                               -$13.75

                                                                                Settlement      Amount                       $1,295.45




  Open Contracts:
                                                                    Delivery      Due                 Remaining
  Commodity                                 Loc   Contract          Date          Date                  Quantity               Price

                                                                                                              ••• No Open Contracts


  Delivered Balance:
                                                     Open     Warehouse        Grain'
  Commodity                      Loc               Storage       Receipt       Bank          Hold               DP           Unpaid
  YELLOW SOYBEANS                710   BU            0,0000        0,0000       0.0000       0,0000          0,0000          145,3057
                    Case 1:19-cv-00663-PLM-PJG ECF No. 1-1 filed 08/20/19 PageID.18 Page 5 of 5

                                                  CHS                                                                Delivery Sheet:                        710-TA6860
                                                  4634 E Washington St
                                                                                                                                                            Purchase
                                                  Hamilton Ml 49419
                                                                                                                     Date:                                  10/13/2016
                                                  866-446-0038
                                                                                                                     Customer:                              102257



          Customer:          GOLDEN GRAIN FARMS                                                                      YELLOW SOYBEANS
                             CIO BILLING
                             3957 108TH STREET, SE
                             CALEDONIA MI 49316
                                                                                                                    269-751-8898

          Ticket            Date         Vehicle 10   Other Ref #           Weight      %         Bushels           Net    Type         Factor      Rate      Amount      Price
     01   Hl1S144-01        1011212015    RED TRUCK   SPOT@9.01               8.780     100        146.3300    145.3057    MO     1       13.50      0.7%       -1.0243   9.01000
                                                                                                                           TIN    1       56.54
                                                                                                                           FM     1        0.12
                                                                                                                           DR     1       13.50       3c         -$4.39
     Totals:                   Loads                                                              146.3300     145.3057



     Ap        Contract              Date             Bushels       Price       Factor        Discount I Premium                 Total

     01        S006263-01            10/12/2016       145.3057      9.01000                       -1.0243       -$4.39      $1,304.81
                                                                                      0.00         0.0000       -$4.39                     DR     DRYING CHARGE·
                                                                                      0.00        -1.0243       SO.OO                      MO     MOISTURE
                                                      145.3057                                    ·1.0243       -$4.39      $1,304.81



                                                                                                  Total Due:              $1,304.81

_~    We Appreciate Your Business!




                                                                               Page      1 of 1                                              Delivery Sheet:    710-TA6860
